Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 April 2022 has been entered.
 Response to Arguments
Applicant’s arguments with respect to claims 1-2 and 4-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 7-13, 15-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 20100121977 to Kontola et al. (“Kontola”) in view of “Periodicity Transforms”.
Regarding claim 1, Kontola taught a method of compensating for potential interruptions in a wireless connection over which data is transmitted from a host device (“server”) having a transmitting component to a client device, wherein the data is normally compressed as a first compression level (“encoding” “bit rate” “presently being used” during a “normal connection”; consider paragraphs 0029, 0048 and 0055-0056), the method comprising:
determining an expected occurrence of an interruption to the wireless connection over which the data is being transmitted to the client device (the “client device” “entering a known network outage area”) based on a historical record of previous interruptions to the wireless connection (consider paragraphs 0027-0028 and 0035 regarding the “network outage regions” may be “pre-stored and/or may be dynamically updated through the collection of additional data” including “indications of, and/or information about, locations of various network outage regions, as well as their sizes and boundaries” such that “average throughput bit rate of data may be computed within a pre-defined and/or selected time window”) (consider further paragraphs 0059-0060 regarding “periods” of “time” regarding such “outages”); setting a second compression level for compressing the data when the interruption is expected to occur, the second compression level being set at a higher level than the first compression level normally used for the data; compressing the data at the second compression level; and forwarding the data compressed at the second compression level to the transmitting component for transmittal to the client device. (consider paragraph 0048, “geo-prediction server 103 may further determine whether client mobile device 105 will soon enter a known network outage area as indicated by the outage data. If so, then geo-prediction server 103 may determine that a bit rate presently being used to transmit the content to client mobile device 105 should be modified (block 303). Geo-prediction server 103 then signals streaming server 102 to modify the bit rate as appropriate, and streaming server 102 will begin sending content at the modified bit rate (block 304), which will be received by client mobile device 105 at block 305a”) (consider further paragraph 0049, “client mobile device 105 enters the outage region as predicted. In the outage region, client mobile device 105 will receive either a reduced quality network signal or substantially no network signal at all. Thus, content may stop being received in block 304, or at least may be sent at a reduced bit rate while in the outage region. Eventually client mobile device 105 will exit the outage region, such that the network signal will return back to within normal quality range. At that point, client mobile device 105 may sense this and notify (in block 305b) geo-prediction server 103 that the network signal is normal again, and thus that the outage region has been exited. In response to receiving this notification in block 306a, geo-prediction server 103 may notify streaming server 102 to switch back to sending the content at a normal bit rate (block 306b), such as the bit rate achieved prior to modifying the bit rate…”) (consider further paragraph 0064, “To reduce the chances of client mobile device's 105 receive buffer underflowing during the expected outage, streaming server 102 may switch the current content stream to another content stream having a lower encoding bit rate. Thus, for a given transmission bit rate, a time-wise larger amount of content having a low encoding bit rate will be able to be transferred from streaming server 102 to client mobile device 105 in the same amount of time, as compared with content having a higher encoding bit rate but covering a shorter rendering time period.”) (consider also paragraph 0075, “the transmission bit rate may be adjusted upwards, and/or the encoding bit rate may be adjusted downwards, responsive to predicting or otherwise determining that client mobile device 105 will soon be entering a network outage region.”)
Kontola may be interpreted as not expressly teaching wherein determining an expected occurrence of an interruption to the wireless connection is based on a spectral analysis of previous interruptions to the wireless connection, the spectral analysis indicating a rate at which the previous interruptions occur, however, Kontola did teach determining an expected occurrence of an interruption to the wireless connection over which the data is being transmitted to the client device based on a historical record of previous interruptions to the wireless connection as explained above.
In an analogous art, “Periodicity Transforms” taught that spectral analysis techniques in order to determine of rates of events that can be analyzed were known and contemplated such that periodicity transforms were conceived as a way to treat variable rate events in a data collection context (consider at least p. 1, “The algorithm finds its own set of nonorthogonal basis elements (based on the data), rather than assuming a fixed predetermined basis as in the Fourier, Gabor, and wavelet transforms…None of the available methods, however, directly searches for periodicities, repetitions, or regularities in the data. This paper builds on a classical technique called the Buys–Ballot table for the determination of “hidden periodicities” [23] to fill this gap. By analogy with modern wavelet and other transforms, we call this the periodicity transform (PT). The PT decomposes sequences into a sum of periodic sequences by projecting onto a set of “periodic subspaces”, leaving residuals whose periodicities have been removed. As the name suggests, this decomposition is accomplished directly in terms of periodic sequences and not in terms of frequency or scale, as do the Fourier and wavelet transforms [20]. As a consequence, the representation is linear-in-period, rather than linear-in-frequency or linear-in-scale. Unlike most transforms, the set of basis vectors is not specified a priori, rather, the PT finds its own “best” set of basis elements.”)
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to simply substitute the historical record of previous interruptions taught in Kontola with the spectral analysis to determine the same taught in “Periodicity Transforms” such that their combination includes every element as claimed. The Examiner finds that the teaching within “Periodicity Transforms” demonstrates that the substituted elements and their functions were known in the art and one skilled in the art could have simply substituted one known element for another such that the substitution would have yielded nothing more than predictable results to one of ordinary skill in the art.	
Regarding claim 2, the combined teachings of Kontola and “Periodicity Transforms” taught the method of claim 1.
Kontola taught wherein determining the expected occurrence of the potential interruption includes determining an expected duration of the interruption and wherein the data is compressed at the second compression level at least until the expected duration of the interruption has ended. (again, consider further paragraph 0049, “client mobile device 105 enters the outage region as predicted. In the outage region, client mobile device 105 will receive either a reduced quality network signal or substantially no network signal at all. Thus, content may stop being received in block 304, or at least may be sent at a reduced bit rate while in the outage region. Eventually client mobile device 105 will exit the outage region, such that the network signal will return back to within normal quality range. At that point, client mobile device 105 may sense this and notify (in block 305b) geo-prediction server 103 that the network signal is normal again, and thus that the outage region has been exited. In response to receiving this notification in block 306a, geo-prediction server 103 may notify streaming server 102 to switch back to sending the content at a normal bit rate (block 306b), such as the bit rate achieved prior to modifying the bit rate…”)
Regarding claim 4, the combined teachings of Kontola and “Periodicity Transforms” taught the method of claim 2.
Kontola taught wherein the expected duration of the interruption is calculated based on the determined periodicity. (again, consider paragraphs 0027-0028 and 0035 regarding the “network outage regions” may be “pre-stored and/or may be dynamically updated through the collection of additional data” including “indications of, and/or information about, locations of various network outage regions, as well as their sizes and boundaries” such that “average throughput bit rate of data may be computed within a pre-defined and/or selected time window”) (again, consider further paragraphs 0059-0060 regarding “periods” of “time” regarding such “outages”)
Konotola may be interpreted as not expressly teaching wherein the expected duration of the interruption is calculated based on the rate at which the previous interruptions occur, however, Kontola did teach wherein the expected duration of the interruption is calculated based on a determined periodicity as explained above.
The motivations regarding the obviousness of claim 1 also apply to claim 4, therefore, claim 4 is rejected under 35 USC § 103 as being unpatentable over the combined teachings of Kontola and “Periodicity Transforms” and the same rationale supporting the conclusion of obviousness.
	Regarding claim 7, the combined teachings of Kontola and “Periodicity Transforms” taught the method of claim 1.
Kontola taught wherein the expected occurrence of the interruption is determined by receipt of information from the transmitting component that the interruption is due. (again, consider paragraph 0048, “geo-prediction server 103 may further determine whether client mobile device 105 will soon enter a known network outage area as indicated by the outage data. If so, then geo-prediction server 103 may determine that a bit rate presently being used to transmit the content to client mobile device 105 should be modified (block 303). Geo-prediction server 103 then signals streaming server 102 to modify the bit rate as appropriate, and streaming server 102 will begin sending content at the modified bit rate (block 304), which will be received by client mobile device 105 at block 305a”) 
Regarding claim 8, the combined teachings of Kontola and “Periodicity Transforms”  taught the method of claim 2.
Kontola taught wherein the expected duration of the interruption is determined by receipt of information from the transmitting component of the expected duration of the interruption. (again, consider paragraphs 0027-0028 and 0035 regarding the “network outage regions” may be “pre-stored and/or may be dynamically updated through the collection of additional data” including “indications of, and/or information about, locations of various network outage regions, as well as their sizes and boundaries” such that “average throughput bit rate of data may be computed within a pre-defined and/or selected time window”) (again, consider further paragraphs 0059-0060 regarding “periods” of “time” regarding such “outages”)
Regarding claim 9, the combined teachings of Kontola and “Periodicity Transforms” taught the method of claim 1.
Kontola taught wherein the expected interruption is determined by receipt of information from the transmitting component that the interruption has commenced. (again, consider paragraph 0048, “geo-prediction server 103 may further determine whether client mobile device 105 will soon enter a known network outage area as indicated by the outage data. If so, then geo-prediction server 103 may determine that a bit rate presently being used to transmit the content to client mobile device 105 should be modified (block 303). Geo-prediction server 103 then signals streaming server 102 to modify the bit rate as appropriate, and streaming server 102 will begin sending content at the modified bit rate (block 304), which will be received by client mobile device 105 at block 305a”)
Regarding claim 10, the combined teachings of Kontola and “Periodicity Transforms” taught the method of claim 2.
Kontola taught wherein the expected duration of the interruption is determined by receipt of information from the transmitting component that the interruption has ended. (again, consider paragraphs 0027-0028 and 0035 regarding the “network outage regions” may be “pre-stored and/or may be dynamically updated through the collection of additional data” including “indications of, and/or information about, locations of various network outage regions, as well as their sizes and boundaries” such that “average throughput bit rate of data may be computed within a pre-defined and/or selected time window”) (again, consider further paragraphs 0059-0060 regarding “periods” of “time” regarding such “outages”)
Regarding claim 11, the combined teachings of Kontola and “Periodicity Transforms”  taught the method of claim 1.
Kontola taught wherein the data comprises display data. (consider paragraph 0025 regarding “media content data” such as a “video” “stream”)
Regarding claim 12, the combined teachings of Kontola and “Periodicity Transforms” taught the method of claim 11.
Kontola taught wherein the display data is compressed at the second compression level at least until an end of a frame of the display data that is being compressed at the second compression level. (consider paragraphs 0062-0063 regarding “frames” of the data including wherein “A known method in current streaming systems to cope with drastically dropped channel throughput is to transmit intra-coded pictures only. When the network throughput is restored, inter-coded pictures can be transmitted again from the beginning of the next group of pictures (GOP). Generally, any chain of inter-coded pictures can be safely disposed, if no other picture is predicted from them. Consequently, inter-coded pictures at the tail of a GOP can be removed without affecting the decoding of any previous or subsequent picture.”)
Regarding claim 13, the combined teachings of Kontola and “Periodicity Transforms” taught the method of claim l.
Kontola taught the method further comprising: 
performing one or more maintenance operations that may cause the interruption; and setting the first compression level for compressing the data when the one or more maintenance operations are completed. (consider paragraphs 0027-0028 and 0035 regarding the “network outage regions” may be “pre-stored and/or may be dynamically updated through the collection of additional data” including “indications of, and/or information about, locations of various network outage regions, as well as their sizes and boundaries” such that “average throughput bit rate of data may be computed within a pre-defined and/or selected time window” wherein “[i]n a small network outage region, the reduced or nonexistent data connection, generically referred to herein as an "outage", experienced by the client mobile device may be short in duration, for example if the client mobile device is moving quickly in a vehicle. Short outages in duration may also result from cell handovers, wherein the base station transmitting to a client mobile device changes due to the movement of the client mobile device from the coverage area of one base station to another.”) (again, consider further paragraphs 0059-0060 regarding “periods” of “time” regarding such “outages”) (again, consider further paragraph 0049, “client mobile device 105 enters the outage region as predicted. In the outage region, client mobile device 105 will receive either a reduced quality network signal or substantially no network signal at all. Thus, content may stop being received in block 304, or at least may be sent at a reduced bit rate while in the outage region. Eventually client mobile device 105 will exit the outage region, such that the network signal will return back to within normal quality range. At that point, client mobile device 105 may sense this and notify (in block 305b) geo-prediction server 103 that the network signal is normal again, and thus that the outage region has been exited. In response to receiving this notification in block 306a, geo-prediction server 103 may notify streaming server 102 to switch back to sending the content at a normal bit rate (block 306b), such as the bit rate achieved prior to modifying the bit rate…”)
Claims 15 and 17 recite a system that contain substantially the same limitations as recited in claims 1 and 13 respectively and are also rejected under 35 USC § 103 as being unpatentable over the same combined teachings of Kontola and “Periodicity Transforms” and the same rationale supporting the conclusion of obviousness.
Claims 16 and 19 recite a non-transitory computer readable medium that contain substantially the same limitations as recited in claims 1 and 13 respectively and are also rejected under 35 USC § 103 as being unpatentable over the same combined teachings of Kontola and “Periodicity Transforms” and the same rationale supporting the conclusion of obviousness.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kontola and “Periodicity Transforms” in view of US 20030198184 to Huang et al. (“Huang”).
Regarding claim 5, the combined teachings of Kontola and “Periodicity Transforms” taught the method of claim 1.
Kontola and “Periodicity Transforms” may be interpreted as not expressly teaching wherein determining the expected occurrence of the interruption includes determining that a buffer used for storing the data prior to transmittal is full and that the interruption has commenced.
However, in an analogous art, Huang taught that it is generally expected that an interruption may occur when a buffer used for storing data prior to transmittal (“network buffer”) is full (“overflow”) (consider paragraphs 0031-0032 regarding that during a “long transmission gap”, “the amount of data in the wireless network buffer will increase very fast (since the effective channel throughput is very low) and may result in significant packet loss due to network buffer overflow. This scenario can occur in the cell reselection/hand-off process in some wireless networks when a mobile client moves from one base station to another” wherein “[t]o avoid building up too many data bytes in the wireline/wireless network buffers due to lost FRs, the server can gradually decrease the data rate set point if the next FR has not been received within a specified period. In addition, if the server does not receive FR over an extended period of time due to the presence of a long transmission gap, then the server can pause the streaming (i.e., data rate set point=0) until either a new FR is received or eventually a timeout is reached when the server tears down the stream.”)
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Kontola and “Periodicity Transforms” to include the taught features of Huang such that the modification includes every element as claimed. Given Kontola’s disclosure of expecting potential interruptions, Huang specifically taught that when a buffer used for storing data prior to transmittal is full, a potential interruption has occurred such that certain mitigation strategies may be employed (paragraphs 0031-0032). Given this specific advantage in Huang, one skilled in the art would have been motivated to modify the teachings of Kontola and “Periodicity Transforms” with the teachings of Huang such that the determination of an expectation of a potential interruption as taught in Kontola may be further enhanced by also determining that a buffer used for storing the data prior to transmittal is full as taught in Huang so that an expected occurrence of an interruption is determined by determining that a buffer used for storing the data prior to transmittal is full as claimed. Therefore, such a modification of the teachings of Kontola and “Periodicity Transforms” with the teachings of Huang would have yielded nothing more than predictable results to one of ordinary skill in the art.
	Regarding claim 6, the combined teachings of Kontola, “Periodicity Transforms” and Huang taught the method of claim 5.
Kontola and “Periodicity Transforms” may be interpreted as not expressly teaching wherein an end of the interruption is determined when it is determined that the buffer is able to accept data at a rate higher than a predetermined threshold rate, however, Kontola did teach wherein an end of an interruption may be determined when it is determined that a buffer is able to accept data at a rate higher than a predetermined threshold rate (consider paragraph 0049).
Huang did teach these limitations (consider paragraphs 0068-0075 regarding “buffer size thresholds” including a “minimum data rate” the “reduction” of the “data rate set point” such that “the server” is to “restart streaming” indicating the end of the duration of the interruption)
The motivations regarding the obviousness of claim 5 also apply to claim 6, therefore, claim 6 is rejected under 35 USC § 103 as being unpatentable over the combined teachings of Kontola, “Periodicity Transforms” and Huang and the same rationale supporting the conclusion of obviousness.
	Claims 14, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kontola and “Periodicity Transforms” in view of US 20140204902 to Maltsev et al. (“Maltsev”).
Regarding claim 14, the combined teachings of Kontola and “Periodicity Transforms” taught the method of according to claim 13.
Kontola and “Periodicity Transforms” may be interpreted as not expressly teaching wherein the one or more maintenance operations comprises any one or more of:
beamforming;
transmission/reception channel changing;
entering a power-reduced mode of operation;
entering a sleep mode of operation.
However, in an analogous art relating to wireless communication, Maltsev taught that beamforming is a known operation used during a maintenance operation as taught in Kontola (“handover”) (consider paragraphs 0002, 0006, 0036, and 0087).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teachings of these references such that their combination includes every element as claimed. One skilled in the art could have combined the teachings by known methods such as integration of software routines with no changes to the operation of either reference such that, in combination, each element merely performs the same function as it does separately. Additionally, the Examiner finds that, based on the references’ analogous disclosure regarding wireless communications and “handovers”, further demonstrates that a combination of their features would have been known and obvious. Therefore, such a combination of the teachings of the references would have yielded nothing more than predictable results to one of ordinary skill in the art.
Claims 18 and 20 recite a system and non-transitory computer readable medium that contain substantially the same limitations as recited in claim 14 and are also rejected under 35 USC § 103 as being unpatentable over the same combined teachings of Kontola, “Periodicity Transforms” and Maltsev and the same rationale supporting the conclusion of obviousness.	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George C Neurauter, Jr. whose telephone number is (571)272-3918. The examiner can normally be reached Monday-Friday 9am-5pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger, can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George C Neurauter, Jr./Primary Examiner, Art Unit 2459